Citation Nr: 0103037	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4,346, to include 
the question of whether the waiver request was timely filed.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  He died in June 1998; the appellant is his sister and 
personal representative of his estate.  This appeal arises 
from a June 1999 decision of the Committee on Waivers and 
Compromises (Committee) of the Manchester, New Hampshire RO, 
which denied the appellant's request for waiver of recovery 
of an overpayment of improved pension benefits in the amount 
of $4,346 on the basis that the request was not filed in a 
timely manner.  Thereafter, the case was transferred to the 
Togus, Maine RO, which is presently handling the current 
appeal.


REMAND

In June 1993 the Togus, Maine RO terminated the veteran's 
award of improved pension, effective August 1, 1991.  This 
action resulted in the overpayment at issue.  The veteran 
died in June 1998; that same month, the appellant was 
appointed personal representative of the veteran's estate.  
In 1999, a request for waiver of recovery of the overpayment 
was submitted on behalf of the veteran.  The question to be 
answered in this case is whether the appellant, on behalf of 
the veteran, has submitted a timely request for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $4,346.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by VA to 
the debtor; or (2) except as otherwise provided herein, if it 
is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by VA to the 
debtor.  The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee that, as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 
5302(a).

By decision dated in June 1999, the RO notified the appellant 
that the Committee denied the her request for waiver of 
recovery of an overpayment in the amount of $4,346 on the 
basis of an untimely waiver request.  The Committee based its 
determination on a July 1993 letter to the veteran that 
allegedly notified him of his debt and of his right to 
request a waiver of recovery of that debt.  The Committee 
stated that "[t]he first demand letter for repayment was 
sent to [the veteran] 7/18/93 with many sent afterwards."  
No demand letters are of record.  As such, there is no proof 
that the veteran was actually informed of the 180-day time 
limit for the submission of a waiver request.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R.§ 19.9.  In this case, since the timeliness of the 
appellant's request for a waiver of the indebtedness is at 
issue, further evidence-specifically, a copy of the notice of 
overpayment of improved pension benefits in the amount of 
$4,346 issued to the veteran-should be associated with the 
record.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the VA's Debt 
Management Center (DMC) in St. Paul, 
Minnesota and request a copy of the 
notice of overpayment of improved pension 
benefits in the amount of $4,346 issued 
to the veteran.  In the alternative, the 
DMC should provide documentation of what 
form letters were sent to the veteran and 
the dates thereof, as well as "generic" 
copies of these form letters as they 
existed at that time.  All documentation 
obtained must be associated with the 
claims folder.

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the decision remains adverse to the 
appellant, she should be provided with a 
supplemental statement of the case.  She 
should be afforded the applicable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




